                   Case 2:90-cv-00520-KJM-DB Document 5942 Filed 10/09/18 Page 1 of 2


               1 DONALD SPECTER – 083925                      MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                         JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                    ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                            THOMAS NOLAN – 169692
               3 1917 Fifth Street                            LISA ELLS – 243657
                 Berkeley, California 94710-1916              KRISTA STONE-MANISTA – 269083
               4 Telephone: (510) 280-2621                    JENNY S. YELIN – 273601
                                                              MICHAEL S. NUNEZ – 280535
               5 CLAUDIA CENTER – 158255                      JESSICA WINTER – 294237
                 AMERICAN CIVIL LIBERTIES UNION               MARC J. SHINN-KRANTZ – 312968
               6 FOUNDATION OF NORTHERN                       CARA E. TRAPANI – 313411
                 CALIFORNIA, INC.                             ROSEN BIEN
               7 39 Drumm Street                              GALVAN & GRUNFELD LLP
                 San Francisco, California 94111-4805         50 Fremont Street, 19th Floor
               8 Telephone: (415) 621-2493                    San Francisco, California 94105-2235
                                                              Telephone: (415) 433-6830
               9
                   Attorneys for Plaintiffs
              10
              11                               UNITED STATES DISTRICT COURT
              12                               EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                       Case No. 2:90-CV-00520-KJM-DB
              15                 Plaintiffs,                  NOTICE OF PLAINTIFFS’ REQUEST
                                                              TO FILE UNDER SEAL PURSUANT
              16          v.                                  TO LOCAL RULE 141
              17 EDMUND G. BROWN, JR., et al.,                Judge: Hon. Kimberly J. Mueller
              18                 Defendants.
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

[3308948.1]              NOTICE OF PLAINTIFFS’ REQUEST TO FILE UNDER SEAL PURSUANT TO LOCAL RULE 141
                   Case 2:90-cv-00520-KJM-DB Document 5942 Filed 10/09/18 Page 2 of 2


               1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
               2            PLEASE TAKE NOTICE that, Pursuant to Local Rule 141, Plaintiffs have
               3 submitted to the Court by email a Request to File Under Seal (“Request”) a document
               4 entitled “Confidential Exhibit A to Shinn-Krantz Declaration in Support of Request for
               5 Status Conference Re: Golding Report.” The Confidential Exhibit A is a compendium of
               6 exhibits associated with a report1 authored by Dr. Michael Golding, Defendant California
               7 Department of Corrections and Rehabilitation’s Statewide Chief Psychiatrist (“Exhibits to
               8 the Golding Report”). The Exhibits to the Golding Report contain confidential class
               9 member information subject to the protective order in this case.
              10            The Request, the Exhibits to the Golding Report, and the accompanying [Proposed]
              11 Order were provided to the Court by electronic mail and provided to counsel for
              12 Defendants in this action by electronic mail on October 9, 2018, pursuant to Local Rule
              13 141.
              14
              15 DATED: October 9, 2018                       Respectfully submitted,
              16                                              ROSEN BIEN GALVAN & GRUNFELD LLP
              17
              18                                              By: /s/ Marc J. Shinn-Krantz
              19                                                  Marc J. Shinn-Krantz

              20                                              Attorneys for Plaintiffs
              21
              22
              23
              24
              25
                   1
              26       Plaintiffs’ related request to seal the Golding Report itself is pending before this Court at

              27 ECF No. 5937.
              28

                                                                     1
[3308948.1]                 NOTICE OF PLAINTIFFS’ REQUEST TO FILE UNDER SEAL PURSUANT TO LOCAL RULE 141
